RENDERED: JULY 9, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0033-WC


LEXINGTON-FAYETTE URBAN
COUNTY GOVERNMENT                                                APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. 2019-WC-0042



MICHAEL GOSPER; HONORABLE
JONATHAN WEATHERBY,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD                                  APPELLEES



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **


BEFORE: JONES, MAZE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: The Lexington-Fayette Urban County Government

(hereinafter LFUCG) appeals from an opinion and order of the Workers’

Compensation Board (hereinafter referred to as Board) which affirmed an opinion
and order of an administrative law judge (hereinafter ALJ). Finding no error, we

affirm.

                    FACTS AND PROCEDURAL HISTORY

             Michael Gosper began his employment with LFUCG in 2001 as a

firefighter and EMT. The only injury he sustained during his employment prior to

the current claim was a meniscus tear in 2007. That injury was treated and caused

no further problems. Mr. Gosper filed the underlying workers’ compensation

claim alleging he suffered cumulative trauma to his bilateral knees based on the

effects of his employment. Mr. Gosper indicated that the date of injury was

December 13, 2017. Mr. Gosper testified that he had been feeling pain in his

knees for some time, but felt that December 13, 2017, was the day he could no

longer perform his duties. Mr. Gosper’s pain was caused by arthritis.

             Mr. Gosper underwent a total right knee replacement in July of 2018,

and a total left knee replacement in August of 2018. He completed physical

therapy in December of 2018. His treating physician, Dr. John Balthrop advised

him to look into another line of work because he could no longer perform

firefighter type activities with his knee replacements. Mr. Gosper testified that he

is relatively pain free in both of his knees and does not take any medication for his

knees.




                                         -2-
                Four doctors submitted reports as part of the underlying workers’

compensation claim: Dr. Timothy Scott Prince, Dr. J. Rick Lyon, Dr. Frank

Burke, and Dr. Balthrop. Drs. Balthrop and Prince were also deposed. Dr. Prince

believed that Mr. Gosper’s disability was not due primarily to his occupation, but

rather to an underlying varus deformity.1 Dr. Prince did believe that Mr. Gosper’s

disability was likely aggravated by his employment and that both knees were

affected by the employment. Dr. Prince gave Mr. Gosper a 12% whole person

impairment rating attributable to his occupation. Dr. Lyon’s report indicated that

Mr. Gosper’s underlying arthritis was not work related, but that the employment

likely worsened the condition. Dr. Lyon also believed only Mr. Gosper’s right

knee injury was work related. Dr. Lyon attributed an 8% whole person impairment

rating to Mr. Gosper’s employment. Dr. Burke’s report indicated that the nature

and duration of Mr. Gosper’s work contributed to the development of arthritis and

believed both knees were affected by Mr. Gosper’s employment. Dr. Burke

assessed a 36% whole person impairment rating to Mr. Gosper based on

occupational injury. Dr. Balthrop believed Mr. Gosper’s underlying arthritis was

not caused by his employment, but that it was worsened by it. Dr. Balthrop did not

give Mr. Gosper an impairment rating because, as he testified, that was not a usual

part of his medical practice. Drs. Prince, Lyon, and Burke all discussed the AMA


1
    Also known as bow-leggedness.

                                           -3-
Guides in their reports and discussed Table 17-35 of the Guides. That table details

how to determine an impairment rating based on knee replacement results. Dr.

Lyon’s report went into a little more detail discussing Table 17-35 than the reports

of Drs. Prince and Burke.

             After reviewing the evidence and hearing the testimony of Mr.

Gosper, the ALJ held that Mr. Gosper’s cumulative injury was attributable to his

employment. The ALJ found that the strenuous activity performed by Mr. Gosper

during his 19 years of employment worsened his arthritis and his employment

accelerated degenerative changes in excess of what would otherwise be expected.

The ALJ found Dr. Burke’s impairment rating to be most persuasive and adopted

the 36% whole person impairment rating. The ALJ also held that Mr. Gosper was

unable to return to his previous employment or similar type of work. The ALJ

awarded Mr. Gosper permanent partial disability benefits. The Board affirmed the

holdings of the ALJ and this appeal followed.

                                    ANALYSIS

             “The function of further review of the [Board] in the Court of Appeals

is to correct the Board only where the Court perceives the Board has overlooked or

misconstrued controlling statutes or precedent, or committed an error in assessing

the evidence so flagrant as to cause gross injustice.” Western Baptist Hosp. v.

Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).


                                         -4-
                [Kentucky Revised Statutes (KRS)] 342.285
             designates the ALJ as the finder of fact. Paramount
             Foods, Inc. v. Burkhardt, 695 S.W.2d 418 (Ky. 1985),
             explains that the fact-finder has the sole authority to
             judge the weight, credibility, substance, and inferences to
             be drawn from the evidence. Special Fund v. Francis,
             708 S.W.2d 641, 643 (Ky. 1986), explains that a finding
             that favors the party with the burden of proof may not be
             disturbed if it is supported by substantial evidence and,
             therefore, is reasonable.

AK Steel Corp. v. Adkins, 253 S.W.3d 59, 64 (Ky. 2008). “Substantial evidence

means evidence of substance and relevant consequence having the fitness to induce

conviction in the minds of reasonable men.” Smyzer v. B. F. Goodrich Chemical

Co., 474 S.W.2d 367, 369 (Ky. 1971). “Although a party may note evidence

which would have supported a conclusion contrary to the ALJ’s decision, such

evidence is not an adequate basis for reversal on appeal.” Whittaker v. Rowland,

998 S.W.2d 479, 482 (Ky. 1999) (citation omitted).

             LFUCG’s first argument on appeal is that the ALJ erred in finding

that there was a consensus among Drs. Balthrop, Burke, and Prince regarding the

causation of Mr. Gosper’s injury. LFUCG points out that Drs. Balthrop and Prince

believed Mr. Gosper’s injury was not primarily caused by work related activities,

but underlying arthritic conditions, like the varus deformity. We find no error in

the ALJ’s finding.

             The ALJ found that there was a consensus among Drs. Balthrop,

Burke, and Prince regarding causation. The ALJ first cited the case of Haycraft v.

                                         -5-
Corhart Refractories Co., 544 S.W.2d 222 (Ky. 1976). That case holds that “if it

be found . . . that the nature and duration of the work probably aggravated a

degenerative . . . condition to the degree that it culminated in an active physical

impairment sooner than would have been the case had the work been less

strenuous,” then it is compensable under workers’ compensation. Id. at 225.

Stated another way, “although a particular affliction is of common occurrence

among the population in general, it may nevertheless be found work-connected,

hence compensable, when the nature of the victim’s occupation has increased the

victim’s susceptibility to it.” Id. at 224. The ALJ then went on to describe the

findings of Drs. Balthrop, Burke, and Prince and found that “[t]hese credible

objective medical opinions have convinced the ALJ . . . that the nature and

duration of [Mr. Gosper’s] work . . . aggravated a degenerative condition into an

active physical impairment sooner than would have been the case had the work

been less strenuous.”

             After reviewing the medical opinions of the doctors, we agree with the

ALJ. All three doctors found that Mr. Gosper’s injury was exacerbated by his

employment. This is the causation consensus described by the ALJ. Seeing as

Haycraft allows for a work injury to be caused by cumulative trauma exacerbating

an underlying condition, we find no error with the finding of the ALJ.




                                          -6-
               LFUCG’s next argument on appeal is that the ALJ erred in relying on

Dr. Burke’s 36% whole person impairment rating.2 LFUCG argues that one of the

lower impairment ratings should have been utilized because Mr. Gosper’s surgeries

were completely successful. We believe that the ALJ did not err in finding Dr.

Burke’s impairment rating to be the most persuasive.

               “[T]he proper interpretation of the Guides and the proper assessment

of an impairment rating are medical questions[,]” Kentucky River Enterprises, Inc.

v. Elkins, 107 S.W.3d 206, 210 (Ky. 2003), and “an ALJ must decide the legal

significance of conflicting medical evidence.” Tokico (USA), Inc. v. Kelly, 281

S.W.3d 771, 775 (Ky. 2009). Here, the ALJ did not err in relying on Dr. Burke’s

impairment rating. While Mr. Gosper testified that his knee surgeries went

perfectly and he was pain free, it is also without question that he could not handle

physically demanding activities like he previously could. In addition, the ALJ

could not rely on Dr. Balthrop’s impairment rating because he did not set one

forth. Furthermore, Drs. Prince and Lyon believed Mr. Gosper’s injuries were

more likely caused by an underlying varus deformity as opposed to employment

related activities. Dr. Burke mentioned the varus deformity in his report, but




2
  More specifically, Dr. Burke stated that, based on Table 17-35 of the Guides, Mr. Gosper had a
score of 76 points for the right knee and 71 points for the left knee. Those points indicated a fair
result for the total knee replacements. It also equated to a 20% impairment rating for each knee,
which equaled a 36% whole person impairment rating.

                                                -7-
focused more on the strenuous activities Mr. Gosper performed as part of his work.

Finally, Dr. Lyon believed only Mr. Gosper’s right knee had a work-related injury,

whereas Dr. Burke believed both knee injuries were work related.

            Even though Mr. Gosper’s knees were relatively pain free and he had

excellent range of motion, the ALJ’s reliance on Dr. Burke’s higher impairment

rating was not unreasonable. Dr. Burke believed both knees were affected by Mr.

Gosper’s employment and he described how he arrived at his impairment rating.

The ALJ weighed the conflicting evidence and came to a reasonable conclusion

based on substantial evidence.

            LFUCG’s third and final argument on appeal is that the ALJ erred in

relying on Dr. Burke’s impairment rating because he did not go into much detail

regarding his use of Table 17-35. Table 17-35 has a numerical score for different

aspects of a knee replacement, such as pain and range of motion. Those numerical

values are then totaled and turned into an impairment rating. LFUCG argues that

Dr. Burke’s impairment rating should be ignored because he did not sufficiently set

forth the numerical values he relied on. We disagree.

            Dr. Burke’s report stated Mr. Gosper had a score of 76 points for the

right knee and 71 points for the left knee. These were both based on the relevant

table. Those points then equated to a 20% impairment rating for each knee, which

was then converted to a 36% whole person impairment rating. While Dr. Burke


                                        -8-
could have set forth each numerical score which allowed him to arrive at 76 points

and 71 points, LFUCG cites to no case law which requires such a specific finding.

In his report, Dr. Burke detailed his examination of Mr. Gosper. He also described

Mr. Gosper’s pain levels, his ability to do certain movements, and his range of

motion. This is sufficient to support his impairment rating.

                                 CONCLUSION

             Based on the foregoing, we affirm the judgment of the ALJ and

Board. Neither the Board nor the ALJ overlooked relevant precedent. Further, the

ALJ’s opinion weighed the conflicting evidence and his ultimate conclusion was

based on substantial evidence.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE MICHAEL
                                          GOSPER:
Lori V. Daniel
Lexington, Kentucky                       Donald R. Todd
                                          Lexington, Kentucky




                                        -9-